Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Charles Wieland on February 10th, 2021.
The application has been amended as follows:

	In the claims:

	In Claim 1, Line Number 5:  Please insert the phrase, “wherein the housing has a plurality of walls forming the inner space, the at least one optical fiber is located in a middle region of the inner space of the housing, and the solar panel is formed or mounted in at least one of the plurality of walls, wherein the light output window comprises continuous grooves formed in a spiral shape in an outer circumferential surface of the at least one optical fiber;”, after the semicolon and before the word “and”.

	In Claim 4, Line Number 1: Please replace the number “3” with the number “1”, after the phrase, “The solar power generation unit of claim”.



	In Claim 4, Line Number 2: Please insert the word, “that”, after the phrase, “in the inner space” and before the phrase, “are formed to protrude”.

	In Claim 12, Line Number 11:  Please insert the phrase, “wherein the housing has a plurality of walls forming the inner space, the at least one optical fiber is located in a middle region of the inner space of the housing, and the solar panel is formed or mounted in at least one of the plurality of walls, wherein the light output window comprises continuous grooves formed in a spiral shape in an outer circumferential surface of the at least one optical fiber;”, after the semicolon and before the word “and”.

	In Claim 13, Line Numbers 2 & 3:  Please replace the word “optic” with the word “optical”.

In Claim 15, Line Number 1: Please replace the word, “wherein” with the phrase, “further comprising”.

	In Claim 15, Line Number 2: Please insert the word, “that”, after the phrase, “in the inner space” and before the phrase, “are formed to protrude”.

	Please cancel claims 3, 5-7, 14 and 16-18.
	
Examiner’s Statement of Reasons for Allowance
Taken into the context of claim(s) 1 & 12, a skilled artisan would not have found it obvious to have a solar power generation unit comprising: at least one optical fiber comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region; a housing of a tube type, the housing having an inner space in which the at least one optical fiber is located; wherein the housing has a plurality of walls forming the inner space, the at least one optical fiber is located in a middle region of the inner space of the housing, and the solar panel is formed or mounted in at least one of the plurality of walls, wherein the light output window comprises continuous grooves formed in a spiral shape in an outer circumferential surface of the at least one optical fiber.  

Although Daniel (US 4,411,490 A) discloses a solar power generation unit (Figure 6) comprising: at least one optical fiber comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region (Figure 6-7, #126 & Column 11, Lines 57-68); a housing of a tube type (Figure 6, #102, #104, #106 & #108 – Column 11, Lines 35-45), the housing having an inner space in which the at least one optical fiber is located (Figure 6, #126); and a power generation part comprising at least one solar panel provided at least at a side of the inner space of the housing and configured to generate power in response to the light wave incident thereon from the light output region of the at least one optical fiber (Figure 6, #132 & Column 12, Lines 11-13), wherein the housing has a plurality of walls forming the inner space (Figure 6, #102, #104, #106 & #108 – Column 11, Lines 35-45), wherein the at least one optical fiber is located in a middle region of the inner space of the housing (Figure 6, #126 – does reside in a middle region of the inner space of the housing), and the solar panel is mounted in at least one of the plurality of walls (Figure 6, #106 & #132).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Prior Art
The following prior art is made of record but not relied upon is considered pertinent to applicant's disclosure:

Nakamura (US 5,089,055 A),

Messaoudi (FR 3033963 B1),

Pisharodi (US 2017/0187322 A1),

Nunez Bootello (US 2014/0153604 A1),

Cherney (US 5,575,860 A),

Daniel (US 4,411,490),

Hoericht (DE 197 35 281 A1),

Dhar (US 10,473,852 B2),

Watkins (US 2014/0158182 A1),

Talaba et al. (US 2009/0277495 A1),

Chen (US 2012/0024357 A1),

Van Bommel et al. (US 2013/0133736 A1),



Heidler et al. (US 2012/0138780 A1),

Bae (US 2019/0131921 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726